NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ELMER R. CALDWELL,
                 Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7106
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-3431, Judge Coral Wong
Pietsch.
                ______________________

              Decided: November 12, 2013
                ______________________

   ELMER R. CALDWELL, of Union City, Tennessee, pro se.

    NICHOLAS JABBOUR, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
MARIAN E. SULLIVAN, Assistant Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel, and AMANDA R. BLACKMON, Attorney,
2                                      CALDWELL   v. SHINSEKI



United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

        Before DYK, MAYER, and CHEN, Circuit Judges.
PER CURIAM.
    Elmer R. Caldwell appeals a decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”). The Veterans Court affirmed a decision of the
Board of Veterans’ Appeals (“Board”) denying his claim
for disability compensation based on arthritis in his foot
and toe. We dismiss the appeal for lack of jurisdiction.
                       BACKGROUND
    Caldwell served in the United States Army from
March 1984 to March 1986. On one occasion during
service, Caldwell sought treatment for possible frostbite,
reporting to a physician that his feet had become cold and
numb after being out in the field at night. The physician
found no signs of frostbite, and Caldwell did not seek
further treatment. In a physical examination conducted at
the time of his discharge from service in 1986, Caldwell
indicated that he was not then experiencing any difficul-
ties with his feet.
    In August 2006, Caldwell filed a claim for compensa-
tion with the Regional Office of the Department of Veter-
ans Affairs (“RO”), alleging that he was suffering from
arthritis in his left foot and big toe due to his exposure to
cold during service. Caldwell alleged that, when he sought
treatment during service, the treating physician told him
he did not have frostbite but “was as close as possible
without being frostbitten.” JA 12 (internal quotation
marks omitted). Caldwell also alleged that the treating
physician told him he would “always have problems with
his feet.” Id. (internal quotation marks omitted). The RO
CALDWELL   v. SHINSEKI                                      3



denied Caldwell’s claim, finding that the medical evidence
failed to establish service connection.
     On appeal, the Board remanded for a further physical
examination to determine the cause of Caldwell’s left
foot/toe condition. 1 The Veterans Administration orthope-
dic examiner noted that hallux rigidus, an arthritic condi-
tion, was present but found “no evidence of cutaneous
neurologic or vascular injury to his foot, which is what
[one] would expect to see if [Caldwell] had a permanent
dysfunction from frostbite, which he states was the inju-
ry.” JA 13 (internal quotation marks omitted). The exam-
iner also noted that Caldwell had experienced a stroke
and heart attack in 2003, which caused him to be depend-
ent on his left leg for mobility. The examiner opined that
this overdependence on his left leg could have exacerbated
Caldwell’s existing arthritis. After receiving the examin-
er’s report, the Board affirmed the RO’s denial of Cald-
well’s application for benefits. The Veterans Court
affirmed the Board. Caldwell appeals.
                         DISCUSSION
    Our jurisdiction and review of appeals from Veterans
Court decisions are strictly limited by statute. Under 38
U.S.C. § 7292(c), we have jurisdiction to hear challenges
to the validity of statutes, regulations, and interpreta-
tions thereof relating to veterans’ claims, and “to interpret
constitutional and statutory provisions, to the extent
presented and necessary to a decision.” We are instructed
to decide “all relevant questions of law, including inter-



    1   The Board also concluded that Caldwell was rais-
ing for the first time a claim of post-traumatic stress
disorder (“PTSD”), which it remanded to the RO for
consideration in the first instance. We do not address the
PTSD claim because Caldwell does not pursue it in this
appeal.
4                                      CALDWELL   v. SHINSEKI



preting constitutional and statutory provisions,” and to
“hold unlawful and set aside any regulation or any inter-
pretation thereof” that we find to be “(A) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in
accordance with law; (B) contrary to constitutional right,
power, privilege, or immunity; (C) in excess of statutory
jurisdiction, authority, or limitations, or in violation of a
statutory right; or (D) without observance of procedure
required by law.” § 7292(d)(1). But we are prohibited from
reviewing challenges to “factual determination[s]” except
to the extent that a constitutional issue is presented.
§ 7292(d)(2).
    Caldwell’s pro se brief indicates that the Veterans
Court’s decision “involve[d] the validity or interpretation
of a statute or regulation,” Appellant’s Br. at 1, but no
such issue was in the Veterans Court’s decision, which
declined to set aside the Board’s factual determinations.
On appeal Caldwell requests that we “review the evi-
dence” and address “procedural errors and violations.”
Reply Br. at 1. Reviewing the evidence is beyond our
jurisdiction, and we see no substantial allegation of
procedural errors or violations. We must dismiss the
appeal for lack of jurisdiction.
                       DISMISSED
                           COSTS
    No costs.